                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

KEVIN JEROME JONES                                §

VS.                                               §     CIVIL ACTION NO. 9:18-CV-205

G. SPURLOCK, ET AL.                               §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Kevin Jerome Jones, a prisoner confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se

and in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against G. Spurlock,

Captain Scott, and Officer Antonio.

       The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e)

as frivolous and for failure to state a claim upon which relief may be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. The Magistrate judge correctly concluded that plaintiff’s claim that
he was denied access to the courts is frivolous and fails to state a claim upon which relief may be

granted.

                                            ORDER

       Accordingly, plaintiff’s objections (document nos. 42, 43, and 44) are OVERRULED. The

findings of fact and conclusions of law of the Magistrate Judge are correct, and the report of the

Magistrate Judge (document no. 40) is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendation.


       So Ordered and Signed
       Jun 17, 2019




                                                2
